                            UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF GEORGIA

IN RE:                                                    :
                                                          :
THRUSH AIRCRAFT, INC.,                                    :       CHAPTER 11
                                                          :       CASE NO. 19-10976-AEC
                         Debtor                           :


                                    CERTIFICATE OF SERVICE


         This is to certify that I have this day served copies of the

                     ORDER APPROVING EMPLOYMENT OF ATTORNEYS
                                   [docket no. 118]

upon the following:

                      those parties listed on the attached mailing matrix (short list)

by depositing a copy of the same in the United States mail, first class, in a properly addressed
envelope with sufficient postage affixed thereto this 4th day of October, 2019.




                                                  /s/Wesley J. Boyer___________________
                                                  WESLEY J. BOYER
